Exhibit 10.2

 

AMENDMENT TO CONSULTING AGREEMENT

 

This Amendment to Consulting Agreement (“Amendment”) is made and entered into
effective as of February 28, 2020 by and between FlexShopper, Inc., a Delaware
corporation (the “Company”), and XLR8 Capital Partners LLC (“Consultant” and,
together with the Company, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties entered into the Consulting Agreement dated as of February
19, 2019 (the “Agreement”) (all capitalized terms used herein without a
definition shall have the meaning ascribed to them in the Agreement); and

 

WHEREAS, the Company and Consultant desire to extend the term of the Agreement
as set forth herein below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Consultant
hereby agree as follows:

 

1. The Parties hereby agree that the Term of the Agreement, as set forth in
Section 1 shall be revised as follows: the Term shall continue for six months,
through August 31, 2020.

 

2. The Parties hereby agree that the Services to be provided by Consultant set
forth in Section 2(a) of the Agreement shall be revised to solely include
technology consulting, general business strategy, management team development,
corporate culture improvement, employee and talent recruitment and training, and
any other reasonable request of the Company.

 

3. The Parties hereby agree that the Agent providing the Services on behalf of
Consultant set forth in Section 2(b) of the Agreement shall be changed to Howard
Dvorkin, or any other employee, agent or contractor of Consultant agreeable to
the Parties.

 

4. The Parties hereby agree that the Compensation set forth in Section 3 of the
Agreement shall be modified by deleting clause (a) of Section 3, agreeing that
the Company will no longer pay Consultant $20,000 per month, but the remaining
obligations of Section 3 shall remain in full force and effect, namely the
issuance by the Company to Consultant of 40,000 Warrants each month, priced in
arrears on the last day of trading of the month.

 

6. Except as specifically amended herein, the Parties hereby ratify and confirm
their obligations under the Agreement, which shall remain in full force and
effect without further change or modification.

 

1| Page

 

  

The undersigned have executed this Amendment, to be effective upon the date
first set forth above.

 

FLEXSHOPPER, INC.

      By:                        Name:      Title:           XLR8 CAPITAL
PARTNERS, LLC       By:     Name:     Title:    

 

 

2| Page



 

